Citation Nr: 0302037	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel







INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991 and from April 1998 to July 1998.  

The DD-214 from the second enlistment was shown to be in 
error when it reflected an enlistment date of April 1994, 
rather than April 1998.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a September 1998 rating action of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a herniated disk of the lumbar spine.

In May 2002 the veteran testified before the undersigned 
Board Member at the RO.  A transcript of this hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative, competent medical evidence of record 
establishes that a preexisting lumbar spine disability 
diagnosed as spinal stenosis was aggravated by the second 
period of active service thereby causing or accelerating 
development of a herniated disc.


CONCLUSION OF LAW

The requirements for service connection for a lumbar spine 
spine disability have been met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's September1987 enlistment examination reveals no 
evidence of spinal problems and his accompanying report of 
medical history listed no complaints referable to his back.  
Service medical records from his first period of enlistment 
reveals that he was seen in April 1991 with complaints of low 
back pain times one week.  He indicated he had pain when 
sitting down or doing sit-ups.  He was also noted to have 
fallen and hit the area around his coccyx.  He had increased 
pain localized, along with other symptoms such as difficulty 
with urination.  He was diagnosed with a coccyx contusion.  

Private treatment records from 1996 to 1997 reveal no 
evidence of back problems.  These records show treatment for 
other medical problems besides the back.  

Service medical records from the veteran's second period of 
service reveal treatment for complaints of left buttock and 
hip pain in May 1998, with pain said to extend down the 
entire left leg when running and weight bearing.  X rays of 
the sacrum from May 1998 were noted to be negative and no 
lumbosacral spine deformities were noted on physical 
examination.  He was assessed with possible stress fracture 
of the left hip based on X-ray findings of the left hip 
showing mild sclerotic changes.  

He underwent a magnetic resonance imaging (MRI) and in June 
1998, was assessed with a herniated nucleus pulposus based on 
MRI findings showing a central and left paracentral disc 
protrusion at L4-5 and mild disc bulging and mild protrusion 
at L5-S1.  In July 1998, he was assessed with degenerative 
disc disease with radicular symptoms.  This was said to have 
existed prior to service.  

Private medical records from 1998 to 2000 reflect that the 
veteran was referred to the spine clinic for daily symptoms 
of sciatica since May 1998.  Straight leg raise was positive 
on the left.  He was seen in March 1999 for complaints of 
bilateral leg pain worse on the right and back pain that 
occurred during the process of sitting down.  This was noted 
to have gone on since March 1998 and he was said to have 
joined the Army shortly after the pain had begun.  An MRI was 
noted to have shown disk desiccation and protrusions at L4-5 
and L5-S1.  Another March 1999 treatment note revealed a 
diagnosis of facet syndrome, degenerative disc disease and 
questionable neurogenic claudication.  This diagnosis was 
again repeated in May 1999, along with an impression of 
muscle imbalances.  

His symptoms persisted through 1999 with October 1999 
treatment records showing increased right leg pain on walking 
and standing and an impression of herniated nucleus pulposus, 
stenosis and right calf hypertrophy.  A December 1999 lumbar 
MRI report reveals an impression of mildly desiccated L4-5 
disc.  There was also a central disc herniation at this level 
with compression on the thecal sac.  In January 2000 he 
persisted with symptoms and was walking with great difficulty 
because of his back and both legs and treatment options, 
including surgery was discussed.  Treatment options including 
acupuncture in March 2000 and electrical stimulation failed.  

In May 2000 he was examined by a private physician and MRI 
findings were reviewed.  He gave a history of having injured 
his tailbone when he landed hard on it while riding a bike 
two years earlier.  He indicated that he didn't get definite 
symptoms until some time later when he developed pain 
radiating from the right buttock in the L5 distribution.  
Initially he was able to run several miles until a couple of 
years prior, with a gradual decrease in the distance he was 
able to run until pain set in.  He also gradually began 
developing pain in both his legs as well as an increase in 
low back pain, which was more to the right.  Eventually his 
symptoms progressed to the point where he could not walk more 
than 30 feet at the end of a day.  

Physical examination in May 2000 revealed pain radiating into 
the backs of both legs on backwards extension.  Straight leg 
raising was positive bilaterally, but more so on the right.  
Some tenderness was noted on percussion over the upper sacrum 
and over the sacroiliac joint region on the right.  Review of 
MRI scan revealed a somewhat narrow canal congenitally and a 
central and slightly right-sided L4-5 disk protrusion, which 
was causing significant stenosis at the L4-5 level.  An 
opinion was given in May 2000 that the veteran had typical 
symptoms of canal stenosis with some sciatica secondary to 
his L4-5 disc protrusion.  Surgical options  were discussed 
and further testing by CT was indicated.  

Another private consultation was done a few days later in May 
2000.  This examination was for the purpose of evaluating 
neurologic claudication.  The examination revealed similar 
findings and complaints regarding the back as the prior May 
2000 evaluation, however this physician also addressed a 
diagnosis of neurogenic claudication having been done by 
neurology.  Neurological examination was within normal 
limits.  The physician's opinion regarding the MRI scan was 
that there was relative canal stenosis at the L4-5 disk along 
with some desiccation and central bulging.  The canal also 
appeared relatively small at the L5-S1 level.  However, the 
neural foramina did not appear abnormally small and the 
spinal canal seemed adequate above L4.  The impression was 
that the veteran probably had neurogenic claudication on the 
basis of a relative spinal stenosis at L4 and L5.  However 
the X-ray was not viewed as conclusive and it was recommended 
he undergo a CT myelogram to further ascertain the nature of 
his spinal processes. 

A May 2000 lumbar post myelogram CT revealed a spinal 
stenosis at L4-5 and an otherwise negative CT.  

At the end of May 2000 the veteran underwent laminectomy 
surgery of L4 and L5.  Significant findings included an 
extraordinarily narrowed spinal canal.  The narrowing was 
said to exist due to the absence of fat and a short pedicular 
distance.  There was some relative hypertrophy of the 
shelving ligament, especially on the left side.  There was 
also some degeneration of the right L5-S1 joint.  



The preoperative and postoperative diagnosis was spinal 
stenosis with neurogenic claudication at L4-L5.  In June 
2000, four weeks post surgery, he was said to be doing 
satisfactorily, although not outstanding.  His surgical wound 
was noted to be well healed, his gait was normal and his 
range of motion was not terribly bad .  

In May 2002 the veteran testified at a Travel Board hearing 
regarding his disability.  He testified that he had no back 
problems during his first period of service or during the 
interim between his first and second enlistment.  He 
testified that his lumbar spine condition greatly worsened 
during training the second time he was in the military in 
1998.  He indicated that prior to that time he was able to 
run, jump and march with no problems.  He testified that 
within a few weeks of training he was unable to run or stand 
for a long period of time and indicated that such problems 
continue to persist.  

In December 2002 the veteran underwent a VA examination in 
accordance with instructions for additional development set 
forth by the Board.  A history of injury to the spine in 1998 
was given by the veteran wherein he claimed his left leg went 
completely numb during a PT test.  He indicated that he had 
pain and numbness in his left leg ever since.  He also 
reported a history of injury earlier in service when he fell 
on his left buttock and left sacroiliac region and had some 
pain in the buttock for a while afterwards.  The pain 
worsened after his 1998 injury and reached a point of 
severity where he underwent surgery in 2000.  

After this surgery he indicated that he had persistent 
problems with pain in his back and leg.  The veteran 
indicated that he had no injuries to his back since service.  
His occupational history was said to involve jobs in which he 
was mostly seated.  He indicated that he currently 
experienced left leg numbness and tingling upon walking one 
block with two blocks his maximum capacity.  He could stand 
up to five minutes at a time and was unable to lift more than 
20 pounds when standing upright.  

Physical examination revealed a mild curvature of the 
thoracolumbar spine and an 8-mm scar in the midline of the 
low back.  Range of motion was slightly limited in all 
planes, other than backward extension and bilateral flexion, 
where it was moderately limited.  Straight leg raising was 
negative and heel-toe walk was normal.  Light touch sensation 
and deep tendon reflexes were intact.  

The examiner reviewed the claims file and noted that the 
veteran could run and walk normally prior to service.  After 
a six-year break in service, he was noted to have reentered 
in April 1998 and discharged in July 1998.  The CT myelogram 
was noted to reveal a congenital narrowing of the bony canal 
at L4-5 with no disc herniation.  MRI was noted to reveal 
herniated nucleus pulposus and mild stenosis at L4-5.  

The private medical records were noted to reveal back and leg 
pain since March 1998, with the May 2000 treatment notes said 
to reflect an injury to the tailbone while riding a bicycle, 
which was erroneously said to have taken place in May 2000.  
The review of the claims file reflected a progression of 
symptoms and subsequent laminectomy surgery in May 2000.  
Lumbar post myelogram CT findings and MRI findings were 
reviewed and were noted to reveal congenital narrowing of the 
bony canal as a result of short pedicles with a diagnosis of 
spinal stenosis L4-5 and findings of mildly desiccated L4-5 
disc with central herniation at this level.  

During the claims file review portion of the examination, the 
veteran was noted to correct the findings of a March 1999 
that indicated complaints of low back pain in March 1998; he 
now stated that the back pain began in April 1998 when he was 
running in the service.  The service records from the 
veteran's first period of service were noted to reveal that 
the veteran fell and injured his coccyx in April 1991.  
However he did not recall this incident and claimed not to 
have any significant pain until April or May 1998, when he 
was running during his second period of service.  He also did 
not have numbness in his leg until around the time of his 
second enlistment around April 1998.  



The assessment in the December 2002 VA examination was 
herniated nucleus pulposus, L4-5 and a congenital spinal 
stenosis.  Regarding the nature of this problem, the examiner 
determined that the veteran's lumbar spine pathology was a 
back strain with a L4-5 herniated disc with central 
herniation and thecal sac encroachment superimposed on a 
congenital spinal stenosis.  This was status post laminectomy 
treatment.  He was said to basically have failed back 
syndrome at this point with chronic pain postoperative.

The examiner opined that the veteran had asymptomatic non 
service connected congenital spinal stenosis which became 
aggravated in service with running and other tasks.  His 
herniated nucleus pulposus at L4-5 became manifest with 
running and performing heavy exertion in service in April or 
May 1998.  At this point the veteran's lumbar condition was 
aggravated to the point where he was quite symptomatic and 
had quite severe limitation in his activities.  The examiner 
noted that no lumbar spine disability was found prior to the 
service-related injury after which he had considerable 
disability.  It was not possible to know with any degree of 
medical certainty when exactly the veteran's herniated 
nucleus pulposus occurred.  The veteran likely had congenital 
spinal stenosis with short pedicles, which predisposed him to 
more severe injury.  

The examiner stated that it was as likely as not that the 
veteran's lumbar spine was aggravated in service.  The 
veteran was noted to have become symptomatic to the point he 
needed medical attention in service and incurred serious 
disability as a residual result of aggravation.  Regarding 
the earlier injury in service in April 1991, the examiner 
felt that it was likely there was a spinal injury suffered at 
that time when he fell onto his coccyx and suffered lumbar 
strain, but that injury was not attendant with disability.  
Also likely contributing to the veteran's overall disability 
was degenerative joint disease of unknown etiology shown on 
myelogram.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2002).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.

They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

(b) Wartime service; peacetime service after December 31, 
1946.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability. 38 C.F.R. § 3.306.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  Private medical records were obtained.  

The veteran was afforded the opportunity to undergo a hearing 
before a Board member at the RO and a transcript of this 
hearing is currently associated with the claims file.  The 
Board forwarded this matter to the VA medical center for 
further development.  

A VA examination was conducted in accordance with the Board's 
development instructions, and copies of the report are 
associated with the file.  The development the Board sought 
was completed in that the nature and etiology of claimed 
lumbar spine disease were addressed through the medical 
evaluation that the Board had requested.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, in the September 1998 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the July 2000 Statement of the Case, 
August 2000 and September 2000 Supplemental Statements of the 
Case of the information, medical evidence, or lay evidence 
necessary to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 16 
Vet App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duty to assist are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The current disability requirement has been satisfied, as the 
veteran has been diagnosed with herniated nucleus pulposus, 
L4-5 and a congenital spinal stenosis.  

Medical evidence reflects that the veteran had a back injury 
in April 1991 during his first period of service.  This was 
shown to have resolved without residuals. 

However the service medical records from the veteran's second 
period of service reflect an onset of lumbar spine problems 
beginning around May 1998 when he was seen for recurrent left 
hip complaints.  In June 1998 he was assessed with a 
herniated nucleus pulposus based on MRI findings showing a 
central and left paracentral disc protrusion at L4-5 and mild 
disc bulging and mild protrusion at L5-S1.  In July 1998, he 
was assessed with degenerative disc disease with radicular 
symptoms.  This problem was said to have existed prior to 
service.  

Thus, the issue in this case is whether the appellant's 
lumbar spine disability underwent an increase in severity in 
service.  In the case at hand, the December 2002 VA 
examination reflects that a preexisting lumbar spine 
disability underwent an increase in severity while he was 
serving in his second period of active duty in April and May 
1998.  The examiner confirmed that the veteran's spinal 
stenosis was indeed congenital in nature and thereby 
preexisted service.  However he stated that this formerly 
asymptomatic non-service connected congenital spinal stenosis 
was essentially aggravated in service by running and other 
tasks and thereby caused or accelerated the development of a 
herniated disc. 

Although the examiner could not pinpoint the exact point at 
which the veteran herniated nucleus pulposus at L4-5 
occurred, he noted that the veteran's congenital spinal 
stenosis with short pedicles predisposed the veteran to more 
severe injury.  He also pointed out that the veteran's 
herniated disc became symptomatically manifest with running 
and performing heavy exertion in service in April or May 
1998.  

The examiner asserted in no uncertain terms that the 
veteran's lumbar disability is as likely as not due to 
service.  The examiner's opinion was based upon examination 
of the veteran and careful review of the claims file.  

Although the rest of the available medical evidence does not 
include any opinions regarding aggravation, it corroborates 
the examiner's opinion in that it reveals a progression of 
lumbar spine pathology first becoming symptomatic during 
active duty in May 1998 and persisting thereafter.  

As noted above, the only competent evidence on file 
addressing the issue of aggravation is in favor of the 
appellant's claim, and there is no clear and unmistakable 
evidence showing that lumbar spine disability did not undergo 
such an increase in severity.  Thus, the Board finds that the 
claim of service connection based on aggravation must be 
granted. 38 C.F.R. § 3.306(b) (2002).


ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

